                   Case 4:01-cv-01351-JST Document 3397-4 Filed 07/20/20 Page 1 of 2




              1 XAVIER BECERRA                                      HANSON BRIDGETT LLP
                Attorney General of California                      PAUL B. MELLO - 179755
              2 MONICA N. ANDERSON                                  SAMANTHA D. WOLFF - 240280
                Senior Assistant Attorney General                   KAYLEN KADOTANI - 294114
              3 DAMON G. MCCLAIN                                    425 Market Street, 26th Floor
                Supervising Deputy Attorney General                 San Francisco, California 94105
              4 NASSTARAN RUHPARWAR - 263293                        Telephone: (415) 777--3200
                Deputy Attorney General                             Facsimile:    (415) 541-9366
              5 455 Golden Gate Avenue, Suite 11000                 pmello@hansonbridgett.com
                San Francisco, CA 94102-7004
              6 Telephone: (415) 703-5500
                Facsimile: (415) 703-58443
              7 Email: Nasstaran.Ruhparwar@doj.ca.gov

              8 Attorneys for Defendants

              9

             10                               UNITED STATES DISTRICT COURT
             11               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             12

             13 MARCIANO PLATA, et al.,                             CASE NO. 01-1351 JST

             14                 Plaintiffs,                         DECLARATION OF SAMANTHA
                                                                    WOLFF IN SUPPORT OF DEFENDANTS’
             15          v.                                         OPPOSITION TO PLAINTIFFS’
                                                                    PROPOSED ORDER RE QUARANTINE
             16 GAVIN NEWSOM, et al.,                               AND ISOLATION
             17                 Defendants.

             18

             19          I, Samantha Wolff, declare as follows:
             20          1.     I am a partner with the law firm Hanson Bridgett LLP, counsel of record in this
             21 matter for Defendants Governor Newsom, et al. (Defendants). I have personal knowledge of the

             22 matters set forth in this declaration and could and would competently testify to them. All of the

             23 matters stated here are known to me personally, unless stated on information and belief; and with

             24 regard to those statements, I am informed and reasonably believe them to be true.

             25          2.     On July 8, 2020, the Receiver’s office provided the parties with a draft plan
             26 regarding bed space for isolation and quarantine in response to the Court’s July 7, 2020 order.

             27 (Dock. No. 3381.) The Receiver’s office provided a revised plan on July 9, 2020.

             28          3.     The parties met with the Receiver on July 9 to discuss the revised draft document,

                                                                  -1-                               Case No. 01-1351 JST
16714522.1        DECL. WOLFF SUPP. DEFS.’ OPP’N RE QUARANTINE AND ISOLATION
                   Case 4:01-cv-01351-JST Document 3397-4 Filed 07/20/20 Page 2 of 2




              1 and during that meeting, the Receiver acknowledged the methodology document needed further

              2 revision and clarification. A revised draft was then provided to the parties on July 11. Another

              3 meet-and-confer discussion between the parties and the Receiver occurred on July 13, and the

              4 parties submitted their respective proposed orders to the Court on July 15. (Dock. No. 3391,

              5 3392.)

              6          4.     Following the July 16 Case Management Conference, and at this Court’s urging,

              7 the parties met and conferred again on July 18. During that discussion, Defendants presented the

              8 general concept of their new proposal. The parties discussed the proposal in broad terms and

              9 Plaintiffs asked important questions about the development of this proposal and its possible

             10 implementation. Defendants indicated they would endeavor to provide additional information to

             11 Plaintiffs as it became available. Subsequently, on July 19, 2020 at 7:02 p.m., Defendants shared

             12 their revised proposed order with Plaintiffs’ counsel and the Receiver.

             13

             14          I declare under penalty of perjury that the foregoing is true and correct. Executed on July

             15 20, 2020 at Lafayette, California.

             16

             17

             18                                                    Samantha D. Wolff
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                   -2-                              Case No. 01-1351 JST
16714522.1        DECL. WOLFF SUPP. DEFS.’ OPP’N RE QUARANTINE AND ISOLATION
